Citation Nr: 0427053	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  98-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to March 
1981, and from February 1991 to May 1992.  He also had 
service with the Reserve.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
RO.  

In March 2003 and January 2004, the Board remanded this case 
to the RO for additional evidentiary development.  

In a May 2004 rating decision, the RO granted service 
connection for an anxiety disorder and assigned a 30 percent 
disability rating, effective on August 4, 1997.  To date, the 
veteran has not expressed disagreement with either the 
effective date or disability rating assigned for the service-
connected anxiety disorder.  Thus, this matter is not 
presently before the Board on appeal.  



FINDING OF FACT

The veteran currently is not shown to have a diagnosis of 
PTSD due to any verified event during his period of military 
service.  



CONCLUSION OF LAW

The veteran is not shown to have disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The Board finds that the notification requirements of the 
VCAA have been satisfied in this case.  In this regard, the 
Board notes evidence development letters dated in March 2001, 
August 2003, and January 2004 in which the veteran was 
advised of the type of evidence necessary to substantiate his 
claim.  

In addition, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believed might be relevant to his 
claim and what VA would do to assist him in the development 
of his claim.  

Although these notice letters were issued after the initial 
adjudication of his claims by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
the VCAA had not been enacted at the time that the RO 
initially adjudicated the claim in the 1998 rating decision.  

Moreover, the notice letters provided to the veteran were 
provided by the AOJ prior to the most recent transfer of the 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice was provided, the case was re-adjudicated, 
and several Supplemental Statements of the Case were provided 
to the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, to decide the 
appeal would not be prejudicial to him.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  


II.  Analysis

The veteran is seeking service connection for PTSD.  He 
essentially contends that he developed PTSD as a result of 
numerous stressors experienced during his two periods of 
active duty.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2003).  

VA's General Counsel has held that the determination of 
whether a veteran "engaged in combat with the enemy" depends 
on multiple factors, including the requirement that the 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of 38 U.S.C.A. § 1154(b) (West 2002) must be 
resolved on a case-by-case basis.  VAOPGCPREC 12-99, 65 Fed. 
Reg. 6257 (2000).  The General Counsel's opinion is binding 
on the Board.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507 
(2003).  

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  

The veteran has described numerous incidents that he believed 
led to the development of PTSD.  For example, he has reported 
being assigned to the USS Ticonderoga, CVS 14, which was 
stationed off the coast of Vietnam in 1972.  He described 
being directed to fly a helicopter to Haiphong Harbor to 
assist in the search and rescue of a downed aviator.  The 
veteran indicated that several missiles were fired at their 
aircraft.  

The veteran also described an incident in which he was on 
shore leave in the Philippines and witnessed a man get shot 
in the head.  In addition, he also described being involved 
in numerous emergencies during his fourteen years as an 
aircraft pilot, including fires in the cockpit, engines 
blowing up on takeoff or failing in flight, control problems, 
and one occasion in which he almost had to eject because his 
aircraft was out of control.  

The veteran also reported an incident in which he chased 
another vehicle after what he thought was a robbery, but what 
turned out to be a drill.  He also reported being stationed 
in Italy during a realistic terrorist drill that he thought 
was real.  He described a man in civilian clothes running 
into his room wearing a hood and holding what looked like a 
weapon.  The veteran has also reported other stressors, 
including witnessing several crashes during basic flight 
training, and being involved in over 38 emergency landings or 
other situations that placed individuals in danger.  

The veteran's service personnel records reflect that he 
served as a helicopter pilot for many years during his 
initial period of military service.  He also had numerous 
other duties during that period of service, which included 
service as a ground training officer, survival/navigational 
officer, nuclear loading officer, post maintenance quality 
assurance pilot, and squadron duty officer.  His service 
records also reflect that, during his second period of duty, 
he served at the Anti-Submarine Warfare Operations Center 
(ASWOC) in Sigonella, Italy.  

These records reveal that he received many awards and 
decorations in both periods of service, to include a 
Meritorious Unit Commendation; National Defense Service 
Medial with Bronze Star; Southwest Asia Service Medal; 
Vietnam Service Medal with Bronze Star; Armed Forces Reserve 
Metal with Hourglass; Navy and Marine Corps Overseas Medal; 
and Service Ribbon with three Bronze Stars.  

However, the Board noted that the veteran did not receive any 
awards or decorations necessarily indicative of combat.  
Furthermore, the veteran's service personnel records do not 
reveal that he participated in combat during service.  

Although he has submitted a May 1973 letter indicating that 
he was awarded points towards a Strike/Flight air medal award 
for completing five missions of direct combat support 
operations, this letter does not reveal the nature of those 
support operations or describe the nature of the veteran's 
involvement in those operations.  

While the veteran has reported that he was subjected to 
hostile enemy fire while serving in the Republic of Vietnam, 
he has provided no substantiating information which could be 
used to verify his combat participation as requested by both 
VA and CRUR.  

In sum, although consistent with the appellant's report of 
having served as a helicopter pilot in the Republic of 
Vietnam, the record does not indicate participation in any 
combat activities.  As he does not have combat veteran 
status, verification of a claimed stressor had to be 
obtained.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Zarycki v. Brown, 6 Vet. App. 
91 (1993).  

To date, the veteran has failed to provide sufficient detail 
regarding his alleged in-service stressors which might have 
led to his claimed PTSD so as to allow for verification of 
those stressors, despite being given several opportunities to 
provide such information by VA.  

The record reflects that, in May 1999, the RO issued a letter 
to the U.S. Armed Services Center for Research of Unit 
Records (CRUR) requesting that it conduct a search for any 
records that could verify that the veteran's alleged in-
service stressors occurred.  The RO enclosed a copy of the 
veteran's own description of his alleged stressors and a copy 
of his DD Form 214.  

In December 2000, the CRUR submitted 1970 and 1971 histories 
of the U.S. Naval Station at Whiting Field and the U.S. Naval 
Station at Suafley Field.  It was noted that these records 
revealed that firefighters and crash crews from the base had 
responded to fires during this period at a nearby motel and 
gas station, but that they did not show any evidence aircraft 
crashes during this period.  

It was further noted that, in order to conduct further 
searches on behalf of the veteran, he had to provide the 
complete unit designations of the crashed aircraft, as well 
as a specific date to within a 60-day time period as to each 
alleged stressor.  

Thereafter, in February 2001, the RO issued a letter to the 
veteran requesting that he provide further detail regarding 
his alleged stressors, to include specific dates within a 60-
day time period as to each incident.  The record reflects 
that the veteran did not respond to this letter.  

In March 2003, the Board remanded this case to the RO in part 
to allow the veteran another opportunity to provide further 
detail regarding the alleged stressors.  

In accordance with the Board's instructions, the RO issued a 
letter to the veteran in August 2003 requesting that he 
provide further detail regarding the stressors, to include 
the location and date of each event, the unit to which he was 
assigned at the time, the full names of individuals involved, 
and any other information that may be relevant.  The record 
reflects that the veteran also failed to respond to this 
letter, and the RO subsequently continued to deny his claim.  

In January 2004, the Board once again remanded this case 
because it was found that the RO had failed to arrange for 
the veteran to undergo a VA psychiatric examination, as had 
been instructed in the March 2003 remand.  

Later that month, the RO issued another letter to the veteran 
indicating that he was being given the opportunity to submit 
any evidence that he believed to be relevant to his claim.  
The Board notes that no subsequent correspondence was 
received from the veteran.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively wait 
for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran in obtaining 
verification of his alleged in-service stressors.  

Because the veteran has not provided any clarifying 
information to substantiate his account of his claimed 
stressors, as requested by VA, his accounts are insufficient 
to support a claim of service connection for PTSD.  

Moreover, to the extent that any medical evidence indicates 
that the veteran has PTSD, such evidence is of no probative 
value due to the lack of a confirmed stressor.  Such opinions 
do not suffice to verify the occurrence of the claimed in-
service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); see 
also West v. Brown, 7 Vet. App. 70, 79-80 (1994).  

Furthermore, the Board also finds that, even if there was 
corroborating evidence of record establishing that the 
alleged in-service stressors had actually occurred, the 
preponderance of the evidence would still be against finding 
that the veteran has PTSD as a result of his military 
service.  

In this regard, the Board concludes that, although the 
credible and probative evidence does in fact establish that 
the veteran has a psychiatric illness, the greater weight of 
that evidence establishes that his illness is appropriately 
diagnosed as an anxiety disorder, and not PTSD.  As noted in 
the Introduction, service connection has been established for 
an anxiety disorder, which has been evaluated as 30 percent 
disabling.  

In reaching this conclusion, the Board found the most 
probative evidence to be the report of a March 2004 VA 
psychiatric examination.  In that report, the examiner 
concluded that, even if the veteran did experience the 
traumatic in-service experiences that he described, he did 
not meet the remaining criteria for a diagnosis of PTSD.  

Instead, the examiner determined that his symptomatology was 
more consistent with a diagnosis of anxiety disorder, not 
otherwise specified.  In reaching this conclusion, the 
examiner indicated that the veteran experienced anxiety 
symptoms, such as irritability and hyperarousal, which could 
have developed as a result of his military service.  

The examiner further explained, however, that his described 
response to his alleged stressors did not involve fear, 
helplessness or horror.  It was also noted that the veteran 
denied any avoidance activities.  For example, the examiner 
noted that the veteran reported that he loved military 
materials, such as watching television shows on military 
history.  For these reasons, the examiner concluded that the 
veteran did not meet two of the criteria for a diagnosis of 
PTSD.  

The Board believes the findings noted in the report of the 
veteran's March 2004 VA examination to be more probative than 
the diagnoses of PTSD contained in the veteran's VA 
outpatient treatment records because that examination appears 
to be the only occasion on which an examining psychiatrist 
had access to and reviewed the documented medical history in 
the veteran's claims folder.  

That VA examination report reflects that the examiner 
conducted a detailed review of the record, including the 
veteran's service medical records as well as his VA treatment 
records over the past several years.  

Thus, even if it were accepted that the veteran's in-service 
stressors did occur, the Board concludes that the 
preponderance of the evidence would be against finding that 
the veteran has PTSD as a result of his naval service.  

In summary, the Board concludes that the preponderance of the 
evidence is against granting the claim of entitlement to 
service connection for PTSD.  Accordingly, the benefit sought 
on appeal is denied.  



ORDER

Entitlement to service connection for PTSD is denied.   


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



